NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         FEB 14 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KAMRAN KASHANIAN,                                No.   17-71001

                Petitioner,                      Agency No. A089-516-153

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted January 9, 2020
                            San Francisco, California

Before: WALLACE and FRIEDLAND, Circuit Judges, and LASNIK,** District
Judge.

      Petitioner Kamran Kashanian, a native and citizen of Iran, became a

conditional permanent resident through his marriage to a U.S. citizen. Kashanian

and his wife subsequently separated, and he sought a waiver of the requirement

that they jointly file a petition to remove the conditional basis of his permanent


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
resident status. See Immigration and Nationality Act (“INA”) § 216(c)(4)(B), 8

U.S.C. § 1186a(c)(4)(B). The Immigration Judge (“IJ”) initially granted the

waiver, but later reopened removal proceedings, exercised her discretion to deny

the waiver, and ordered Kashanian removed from the United States. Kashanian’s

appeal was dismissed by the Board of Immigration Appeals (“BIA”). We deny

Kashanian’s petition for review.

      Kashanian’s sole argument on appeal is that, once the IJ decided he was

statutorily eligible for the waiver because of his “good faith” marriage, the IJ did

not have discretion to deny the waiver. See INA § 216(c)(4)(B), 8 U.S.C.

§ 1186a(c)(4)(B). This argument is foreclosed by our decision in Singh v. Holder,

591 F.3d 1190 (9th Cir. 2010). In Singh, we explained that “granting a waiver

involves two steps: First, the Attorney General or his designee (here, the BIA)

must determine whether the petitioner has demonstrated that he meets one of three

alternative criteria. See § 216(c)(4)(A)-(C). Second, if the petitioner has so

demonstrated eligibility, the BIA ‘may’ grant the waiver. § 216(c)(4).” Id. at

1194. We stated that “[t]he second-order decision whether to grant a waiver is

unambiguously ‘left to the discretion of the Attorney General.’” Id. (quoting

Damon v. Ashcroft, 360 F.3d 1084, 1090 (9th Cir. 2004)).

      Under Singh, the IJ could deny the waiver Kashanian sought as a matter of

discretion. Kashanian’s only argument on appeal therefore fails.


                                          2
PETITION DENIED.




                   3